7 N.Y.3d 739 (2006)
RAYON BAKER, Appellant,
v.
TRINITY-PAWLING SCHOOL, Respondent, et al., Defendant.
TRINITY-PAWLING SCHOOL, Third-Party Plaintiff,
v.
HOTCHKISS SCHOOL, Third-Party Defendant-Respondent.
Court of Appeals of New York.
Submitted May 3, 2005.
Decided June 13, 2006.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that denied appellant's motion for leave to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed the third-party complaint, dismissed upon the ground that appellant is not a party aggrieved (see CPLR 5511); motion for leave to appeal otherwise denied.